Blackburn, Chief Judge.
Following a jury trial, Eduardo Perez appeals his conviction for trafficking amphetamines, contending that the evidence was insufficient to support the verdict. For the reasons set forth below, we affirm.
On appeal the evidence must be viewed in the light most favorable to support the verdict, and [Perez] no longer enjoys a presumption of innocence; moreover, an appellate court determines evidence sufficiency and does not weigh the evidence or determine witness credibility. The verdict must be upheld if any rational trier of fact could have found the essential elements of the crime beyond a reasonable doubt.
(Punctuation omitted.) Barber v. State1 See Jackson v. Virginia. 2
*29Decided March 8, 2001
Reconsideration dismissed April 5, 2001.
Rodney L. Mathis, for appellant.
Eduardo Perez, pro se.
T. Joseph Campbell, District Attorney, Sharon M. Fox, Rebecca B. Paris, Assistant District Attorneys, for appellee.
Viewed in this light, the record shows that members of the Gordon County Police Department set up a drug buy from Andres Carranza. Carranza, who was Perez’s roommate at the time, then asked Perez if he would deliver a package for him in return for $500. Perez agreed to make the delivery, and, although he apparently did not discuss the contents of the package with Carranza, Perez stated that he knew that the package contained illegal drugs. Perez also testified that he was present when Carranza hid the package behind the stereo of the car he drove to the place of delivery.
At the delivery point, Gordon County police officers apprehended Perez and, with his permission, searched his car. The police discovered more than 400 grams of methamphetamine. Later, Perez admitted to his agreement with Carranza to deliver this package.
This evidence amply supports the jury’s verdict in this case. See Jackson, supra. And, Perez’s argument that he was just an innocent delivery man does not change this result. Perez’s own testimony makes it clear that he knew the nature of the contraband contained in the package. As such, he had the intent to deliver illegal drugs, and his conviction must stand.

Judgment affirmed.


Pope, P. J., and Mikell, J., concur.


 Barber v. State, 235 Ga. App. 170 (509 SE2d 93) (1998).


 Jackson v. Virginia, 443 U. S. 307 (99 SC 2781, 61 LE2d 560) (1979).